DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, in the reply filed on July 15, 2022 is acknowledged.
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 15, 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
The drawings are objected to because in Fig. 4, reference characters “430 (410b)” should be “421b” for correct labeling.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “230” on page 13, line 14.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “liquid collecting unit” in claim 1 (corresponds to layers having open portions and a flow path, and equivalents thereof, para. [0041], [0049] of the instant US PGPub), “in-mixed-liquid concentration measuring unit” in claims 1 and 4 (corresponds to any unit that acquires the first measurement value, such as a sensor with electrodes, a potentiostat, and a current value concentration conversion unit, and equivalents thereof, para. [0065], [0092]-[0094] of the instant US PGPub), “mixed liquid amount measurement unit” in claim 2 (corresponds to any unit that acquires an amount of the mixed liquid, such as a device including a CPU, memory, auxiliary storage device, and LED or imaging device, and equivalents thereof, para. [0074]-[0076] of the instant US PGPub), “component concentration calculation unit” in claim 3 (there is no corresponding structure in the instant application), and “auxiliary fluid supply unit” in claim 4 (corresponds to a liquid tube pump, a gas tube pump, and a tube, and equivalents thereof, para. [0033] of the instant US PGPub).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to disclose the corresponding structure, material, or act that performs the entire claimed function of the component concentration calculation unit. See MPEP § 2181(IV).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “component concentration calculation unit” in claim 3 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Heikenfeld et al. (US 2019/0254579 A1).
Regarding claim 1, Heikenfeld teaches a component concentration measuring device (a device 500, Fig. 5, para. [0067]), comprising:
a liquid collecting unit configured to collect a main liquid including a measurement target component to be measured and discharge a mixed liquid obtained by mixing the main liquid with an auxiliary liquid supplied from an outside (Examiner interprets all of a biofluid sample collector 570, a first portion of a sample conduit 530, and a first portion of a substrate 510 together to read on a liquid collecting unit, Fig. 5, see Image 1 below, para. [0067]; the biofluid sample collector 570 collects sweat including an analyte to be introduced into the sample conduit 530, an analyte releaser 540 adds an outside solvent to the sample in the sample conduit 530, and the sample conduit 530 receives the mixture of sweat and solvent, Fig. 5, para. [0067]-[0068]); and
a first sensing unit comprising a first flow path positioned downstream of the liquid collecting unit and an in-mixed-liquid concentration measuring unit positioned in the first flow path and configured to measure a first measurement target component concentration which is a concentration of the measurement target component in the mixed liquid (Examiner interprets all of an analyte-specific sensor 520, a second portion of the sample conduit 530, and a second portion of the substrate 510 together to read on a first sensing unit positioned downstream of the liquid collecting unit, Fig. 5, see Image 1 below, para. [0067]; Examiner interprets the analyte-specific sensor 520 to read on an in-mixed-liquid concentration measuring unit positioned in the second portion of the sample conduit 530 and configured to sense the analyte concentration present in the mixture of sweat and solvent, Fig. 5, para. [0067]; the analyte-specific sensor 520 is an electrochemical sensor that indicates an analyte’s concentration using electrodes that generate a signal, Fig. 5, para. [0042]-[0043], [0058], [0067]).

    PNG
    media_image1.png
    282
    728
    media_image1.png
    Greyscale

Image 1. Annotated version of Fig. 5 of Heikenfeld.
	Regarding claim 5, Heikenfeld teaches wherein the liquid collecting unit and the first sensing unit are laminated (the liquid collecting unit and the first sensing unit are laminated as shown in Fig. 5 and Image 1 above, para. [0067]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Heikenfeld as applied to claim 1 above, and further in view of Hano (JP 2017198577 A) (provided in Applicant’s IDS filed on March 10, 2020) (references herein made with respect to English Machine Translation).
Regarding claims 2-3, Heikenfeld teaches that the device 500 can comprise at least one analyte-specific sensor 520 coupled to the sample conduit 530 (Fig. 5, para. [0067]), meaning another sensor can be added. Heikenfeld teaches that the sensors can include optical sensors (para. [0042], [0058]). Heikenfeld teaches that a sweat volume sampled per unit time can be calculated (para. [0032]), and that a fluidic or sample volume is the volume that exists between a sensor and the point of generation of a fluid sample (para. [0035], [0044]). Heikenfeld fails to teach a second sensing unit comprising a second flow path positioned downstream of the liquid collecting unit and a mixed liquid amount measurement unit configured to measure a mixed liquid amount which is an amount of the mixed liquid flowing through the second flow path, of instant claim 2, a component concentration calculation unit configured to calculate a second measurement target component concentration which is a concentration of the measurement target component in the main liquid based on the first measurement target component concentration, the mixed liquid amount, and an auxiliary liquid amount which is an amount of the auxiliary liquid supplied from the outside, of instant claim 3 (Examiner interprets the mixed liquid amount to incorporate the auxiliary liquid amount).
Hano teaches a biological information measuring apparatus 1 capable of acquiring information derived from perspiration (Figs. 2A-2B, para. [0001], [0034]). Hano teaches that the biological information measuring apparatus 1 includes a sampling part 10 which collects the sweat, a flow path 20 connected to the sampling part 10, a light source unit 30 (light emitting diode 31) facing the flow path 20, a light receiving unit 40 (sensor 41) facing the flow path 20, and a component concentration detecting unit 50 that detects the concentration of a specific component in the sweat (Figs. 2A-2B, para. [0035]-[0037], [0040], [0042]; Examiner interprets all of the light source unit 30, the light receiving unit 40, and a portion of the flow path 20 to read on a second sensing unit). Hano teaches that the biological information measuring apparatus 1 includes a control unit 70 (CPU) for controlling the overall operation of the biological information measuring apparatus 1 (Fig. 3, para. [0046]). Hano teaches that when the position of the sweat is judged by judging the presence or absence of sweat at a position in the flow path 20 by the light intensity, the amount of sweat between this position and the position judged last time can be calculated by a perspiration rate processing unit 71 of the control unit 70 (Fig. 3, para. [0047]-0051], [0053]-[0058]; Examiner interprets all of the light source unit 30, the light receiving unit 40, and the perspiration rate processing unit 71 to read on a mixed liquid amount measurement unit). Hano teaches that a current flowing between the electrodes 52 in the component concentration detecting unit 50 is detected, and the control unit 70 calculates the specific component concentration in the sweat from the measured results (Fig. 3, para. [0059]-[0062]). Hano teaches that by having the light source unit 30, the light receiving unit 40, and the perspiration rate processing unit 71, even at the time of exercise in which the perspiration greatly changes, it is not influenced by the perspiration state and it is possible to reliably and continuously calculate the perspiration rate (para. [0097]-[0099]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Heikenfeld to include a second sensing unit downstream of the liquid collecting unit, a mixed liquid amount measurement unit, and a control unit that measures the component concentration based on the measured results as taught by Hano because the control unit can control the overall operation and it is possible to reliably and continuously calculate the perspiration (Hano, para. [0046], [0097]-[0099]).
Regarding claim 6, Modified Heikenfeld teaches wherein at least two of the liquid collecting unit, the first sensing unit, and the second sensing unit are laminated (the liquid collecting unit and the first sensing unit are laminated as shown in Fig. 5 and Image 1 above, para. [0067]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Heikenfeld as applied to claim 1 above.
Regarding claim 4, Heikenfeld teaches an auxiliary fluid supply unit configured to supply the auxiliary liquid to the liquid collecting unit (the analyte releaser 540 may be a tube that introduces solvent to the sample conduit 530, Fig. 5, para. [0067]-[0068]). This embodiment of Heikenfeld teaches that the analyte releaser 540 adds the solvent to the sample (Fig. 5, para. [0068]), but fails to teach wherein the auxiliary fluid supply unit is configured to supply the auxiliary liquid to the first flow path after the auxiliary liquid has been supplied to the first flow path and then an inter-process time which is a predetermined time has elapsed.
Heikenfeld teaches another embodiment where the analyte releaser is activated by pulsed or periodic activation, which allows the sensor to measure the total analyte concentration and enables repeated sensing (para. [0074]; Examiner interprets pulsed or periodic activation to mean that a predetermined time has elapsed between pulses or periods).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the analyte releaser of Heikenfeld to be activated after a predetermined time has elapsed as taught by another embodiment of Heikenfeld because it allows the sensor to measure the total analyte concentration and enables repeated sensing (para. [0074]).
Modified Heikenfeld teaches wherein the in-mixed-liquid concentration measuring unit is configured to measure a concentration of the measurement target component in the mixed liquid including the auxiliary liquid supplied to the first flow path by the auxiliary fluid supply unit after the inter-process time has elapsed (the analyte-specific sensor 520 is configured to sense the analyte concentration present in the mixture of sweat and solvent, Fig. 5, para. [0067]; the analyte-specific sensor 520 is an electrochemical sensor that indicates an analyte’s concentration using electrodes that generate a signal, Fig. 5, para. [0042]-[0043], [0058], [0067]; the pulsed or periodic activation of the analyte releaser 540 enables repeated sensing, para. [0074], see modification supra).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jeong et al. (US 2021/0156820 A1): a biological measurement device including a first plate including a first transmission window; an electrode structure disposed on the first plate; a second plate including a second transmission window facing the first transmission window; a light emitting unit emitting light toward the second transmission window; and a light receiving unit configured to receive the light which passes through the blood sample (abstract).
Bertand et al. (US 2020/0155048 A1): device for tuning biofluid sample pH to enable more accurate analyte concentration measurements with pH-sensitive biosensors (abstract).
Takizawa (US 2018/0059049 A1): a lactic acid measurement device includes a stimulus-responsive gel which reacts with lactic acid contained in sweat and changes its impedance, an electrical property detection part which detects the impedance of the stimulus-responsive gel, and a concentration estimation part which estimates the concentration of lactic acid contained in sweat from the time-series change in the impedance (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794   

/MARIS R KESSEL/            Primary Examiner, Art Unit 1699